Citation Nr: 1042571	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2010.  A transcript of the 
hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends that service connection is warranted for 
lower back disability because it is related to an in-service fall 
from a ladder in which he landed on his back.

The Veteran's service records confirm that he injured his back 
after falling from a ladder in March 2005.

The Veteran was afforded a VA compensation and pension 
examination in December 2007.  Following the examination, the 
examiner concluded that there was, "insufficient clinical or 
laboratory evidence to warrant an acute or chronic condition or 
its residuals of:  thoraco-lumbar spine muscle strain.  Problem 
associated with the diagnosis:  middle to lower back pain due to 
a muscle strain."

The Board finds that the VA medical opinion provided in the 
December 2007 examination report does not adequately address 
whether the Veteran currently has a lower back disability. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should have the claims 
file sent to the same VA examiner who 
conducted the December 2007 examination.  The 
examiner should be requested to review the 
claims folder and provide an addendum opinion 
as to whether the Veteran has a current lower 
back disability, and if so, whether it is at 
least as likely as not (50 percent or better 
probability) that the Veteran's lower back 
disability is etiologically related to 
service, to specifically include a fall in 
March 2005.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, to include comment on 
the nature of any current lower back 
disability.  

If the December 2007 examiner is unavailable, 
the claims files should be sent to another 
examiner with appropriate expertise who 
should be requested to provide the required 
information.

Another examination of the Veteran should 
only be performed if deemed necessary by the 
person providing the required information.

2.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

3.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for lower back disability, in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



